Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 2-15, 17-20 are presented for examination.
Claims 1-16 is cancelled without prejudice.
Claims 20 is newly added.
Claims 1, 4, 8, and 17 are currently amended.

Response to Arguments
Applicant’s arguments with respect to claims 2-15, 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-8, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Black et al., (hereinafter Black) U.S. Pub. No. 2006/0045139, in view of Shribman et al., (hereinafter Shribman) U.S. Pub. No. 2020/0358858.

As to claim 2, 15, Black teaches the invention as claimed, including a method comprising: 
obtaining a model for use in mapping environment data to a maximum packet-hold time (par. 0052, 0054, 0149);
obtaining first environment data associated with a first user equipment (UE) (par. 0053, 0064, 0139); and
using the first environment data associated with the first UE and the model to obtain a maximum packet-hold time for the first UE, wherein the maximum packet-hold time for the first UE enables a de-jitter function to determine how long to hold an uplink (UL) or downlink (DL) packet in a de-jitter buffer (par. 0052, 0054, 0071-0072, 0076, 0129-0130, 0133-0135).
However, Black does not explicitly teach the environment data associated with the first UE comprises location information identifying the current location of the first UE.
Shribman teaches the environment data associated with the first UE comprises location information identifying the current location of the first UE (par. 0204, 0341-0342, 0387, 0412).  It would have been obvious to one of ordinary skill in the art before the filling date of the claimed invention was made to combine the teaching of Black and Shribman to provide an efficient system to improve response time of communications between clients and servers.

As to claim 3, Black teaches the invention as claimed, including the method of claim 2, wherein the UE is hosted in a device, and the environment data associated with the first UE further comprises device characteristic information indicating a characteristic of a device hosting the UE (par. 0054, 0108). 

 As to claim 4, Black teaches the invention as claimed, including the method of claim 2, further comprising: 
receiving, at time t1, a packet obtained by the first UE at time t0 (par. 0071-0078, 0082, 0097, 0120-0121); 
storing the received packet in the de-jitter buffer; and after storing the packet in the de-jitter buffer, transmitting the packet at a predetermined time t that is based on the obtained maximum packet-hold time for the first UE (par. 0054-0058, 0060, 0064, 0066). 

As to claim 5, Black teaches the invention as claimed, including the method of claim 4, wherein t = X1-(t1-t0), where X1 is the obtained maximum packet-hold time for the first UE (par. 0062, 0097). 

As to claim 6, Black teaches the invention as claimed, including the method of claim 5, further comprising determining the value of t0 based on timing information contained in the packet or timing information transmitted with the packet (par. 0060-0062, 0067, 0091-0092, 0097). 

As to claim 7, Black teaches the invention as claimed, including the method of claim 4, wherein t= t1 + X1, where X1 is the obtained maximum packet-hold time for the first UE (par. 0060-0062, 0067, 0091-0092, 0097). 

As to claim 8, Black teaches the invention as claimed, including the method of claim 2, further comprising: 
obtaining second environment data associated with a second UE (par. 0051-0052, 0054, 0149); and 
using the second environment data associated with the second UE and the model to obtain a maximum pack-hold-time for the second UE (par. 0052, 0054, 0071-0072, 0076, 0129-0130, 0133-0135, 0149). 

As to claim 17, Black teaches the invention as claimed, including an apparatus, the apparatus being adapted to: 
obtain a model for use in mapping environment data to a maximum packet-hold time (par. 0052, 0054, 0149); 
obtain first environment data associated with a first user equipment (UE) ((par. 0053, 0064, 0139); and 
use the first environment data associated with the first UE and the model to obtain a maximum packet-hold time for the first UE, wherein the maximum packet-hold time for the first UE enables a de-jitter function to determine how long to hold an uplink (UL) or downlink (DL) packet in a de-jitter buffer (par. 0052, 0054, 0071-0072, 0076, 0129-0130, 0133-0135). 
However, Black does not explicitly teach the environment data associated with the first UE comprises location information identifying the current location of the first UE.
Shribman teaches the environment data associated with the first UE comprises location information identifying the current location of the first UE (par. 0204, 0341-0342, 0387, 0412).  It would have been obvious to one of ordinary skill in the art before the filling date of the claimed invention was made to combine the teaching of Black and Shribman to provide an efficient system to improve response time of communications between clients and servers.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9-14 and 18-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Black et al., (hereinafter Black) U.S. Pub. No. 2006/0045139. 

As to claim 9, Black teaches the invention as claimed, including a method comprising: 
obtaining a maximum packet-hold time value for a first user equipment (UE), wherein the obtained maximum packet-hold time value for the first UE was determined based on environment data associated with the first UE and a model obtained by a supervised learning process (par. 0052, 0054, 0071-0072, 0076, 0129-0130, 0133-0135);
receiving, at time t1, a packet obtained by an upstream device at time t0 (par. 0062, 0071-0078, 0082, 0097, 0105, 0120-0121); 
storing the received packet in a de-jitter buffer; and after storing the packet in the de-jitter buffer, transmitting the packet at a predetermined time t that is based on the obtained maximum packet-hold time value for the first UE (par. 0054-0058, 0060, 0064, 0066). 

As to claim 10, Black teaches the invention as claimed, including the method of claim 9, wherein t = X1-(t1-t0), where X1 is the obtained maximum packet-hold time value for the first UE (par. 0062, 0097). 

As to claim 11, Black teaches the invention as claimed, including the method of claim 9, further comprising determining the value of t0 based on timing information contained in the packet or timing information transmitted with the packet (par. 0060-0062, 0067, 0091-0092, 0097). 

As to claim 12, Black teaches the invention as claimed, including the method of claim 9, wherein t= X1 + t1, where X1 is the obtained maximum packet-hold time value for the first UE (par. 0060-0062, 0067, 0091-0092, 0097). 

As to claim 13, Black teaches the invention as claimed, including the method of claim 9, wherein the environment data associated with the first UE comprises location information identifying the current location of the first UE (par. 0130). 

As to claim 14, Black teaches the invention as claimed, including the method of claim 13, wherein the UE is hosted in a device, and the environment data associated with the first UE further comprises device characteristic information indicating a characteristic of a device hosting the UE (par. 0054, 0108). 

As to claim 18, Black teaches the invention as claimed, including an apparatus, the apparatus being adapted to: 
obtain a maximum packet-hold time value for a first user equipment (UE), wherein the obtained maximum packet-hold time value for the first UE was determined based on environment data associated with the first UE and a model obtained by a supervised learning process (par. 0052, 0054, 0071-0072, 0076, 0129-0130, 0133-0135); 
receive, at time t1, a packet obtained by an upstream device at time t0 (par. 0062, 0071-0078, 0082, 0097, 0105, 0120-0121); 
store the received packet in a de-jitter buffer; and after storing the packet in the de-jitter buffer, transmit the packet at a predetermined time t that is based on the obtained maximum packet-hold time value for the first UE (par. 0054-0058, 0060, 0064, 0066). 

As to claim 19, Black teaches the invention as claimed, including the apparatus of claim 17, wherein the apparatus comprises processing circuitry and a storage device storing a computer program (par. 0189-0190).

As to claim 20, Black teaches the invention as claimed, including the apparatus of claim 18, wherein the apparatus comprises processing circuitry a storage device storing a computer program (par. 0189-0190).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thu Ha Nguyen, whose telephone number is (571) 272-3989.  The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THU HA T NGUYEN/Primary Examiner, Art Unit 2444